        Case 2:19-cv-01656-MHH Document 56 Filed 04/17/20 Page 1 of 3                        FILED
                                                                                    2020 Apr-17 AM 10:11
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


OHIO SECURITY INSURANCE }
COMPANY, et al.,            }
                            }
        Plaintiffs,         }
                            }                   Case No.: 2:19-CV-01656-MHH
v.                          }
                            }
SUPERIOR LAND DESIGNS, LLC, }
et al.,                     }
                            }
        Defendants.         }


                                      ORDER

      The Court has reviewed the amended report of the parties’ planning meeting,

(Doc. 49), and the Capitol Specialty Ins. Co. v. PTAV, Inc., 331 F. Supp. 3d 1329

(N.D. Ga. 2018), decision. In PTAV, the district court stated:

      Under Georgia law, an insurer must provide a defense against any
      complaint that, if successful, might potentially or arguably fall within
      the policy’s coverage. Therefore, even if some of the allegations
      ultimately are not found to be covered by the policy, the insurer still has
      a duty to defend the entire action if any of the claims might be. This
      means that where an insurer has a duty to defend a single claim the
      complaint presents, it has a duty to defend all the claims asserted.
      Generally speaking, an insurer’s duty to defend is determined by
      compar[ing] the allegations of the underlying complaint against the
      provisions of the policy, and an insurer can rely solely on the allegations
      contained within the complaint to establish that a policy exclusion
      precludes coverage. However, if the insurer is aware of factual
      contentions that would place the claim within the policy coverage,
        Case 2:19-cv-01656-MHH Document 56 Filed 04/17/20 Page 2 of 3




      courts may consider such true facts outside of the four corners of the
      complaint in determining whether an insurer has a duty to defend. If
      the complaint, including facts outside of the complaint that are known
      to the insurer, does not assert a claim that is covered, the insurer is
      justified in refusing to provide the insured a defense. Any doubt as to
      the insurer’s duty to defend, though, should be resolved in favor of the
      insured. This principle is especially true with respect to exclusions from
      coverage sought to be invoked by the insurer.

PTAV, 331 F. Supp. 3d at 1334 (quotations and footnotes omitted). This language

leads the Court to believe that the duty to defend initially may be examined without

discovery. If a comparison of the allegations in the underlying complaints with the

provisions of the policy at issue reveals that even one claim in each underlying action

gives rise to a duty to defend, then under Georgia law, the duty extends to all claims

in the underlying action.

      The Court proposes setting a briefing schedule on the issue of the duty to

defend. If any party believes that the duty to defend cannot be established without

“true facts” that the party must explore through discovery, then that party may file

an appropriate request for discovery pursuant to Rule 56(d). On or before April 24,

2020, any party who disagrees with the Court’s proposal shall file a written

objection.


      The Court shall examine the duty to indemnify after the Court resolves the

duty to defend.
 Case 2:19-cv-01656-MHH Document 56 Filed 04/17/20 Page 3 of 3




DONE and ORDERED this April 17, 2020.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE
